Case: 10-60311 Document: 00511431612 Page: 1 Date Filed: 03/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 31, 2011
                                       No. 10-60311
                                                                            Lyle W. Cayce
                                                                                 Clerk



ELIZABETH HILL,

                                                   Plaintiff-Appellant,

versus

STATE FARM FIRE & CASUALTY COMPANY,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                  No. 3:08-CV-323




Before SMITH, DeMOSS, and OWEN, Circuit Judges.
PER CURIAM:*


       Elizabeth Hill sued in diversity for bad-faith denial of her workers’ com-
pensation claim. The district court granted summary judgment for State Farm



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60311 Document: 00511431612 Page: 2 Date Filed: 03/31/2011



                                   No. 10-60311

Fire & Casualty Company (“State Farm”) after considerable discovery. The
court explained its ruling in a lengthy and comprehensive statement dictated
into the record after a hearing.
        The bare, undisputed facts are that Hill was the salaried office manager
for a law firm and had the job responsibility of taking the firm’s backup com-
puter disk home each workday for safekeeping. She also regularly did some
work at home for the firm. Leaving work after a full day on the job, Hill was se-
verely injured in an auto accident. A representative of the firm arrived on the
scene and extracted the backup tape from the wreckage.
        State Farm denied Hill’s workers’ compensation claim as outside the
course and scope of employment but paid the claim after it was administratively
upheld. In this bad-faith suit, the district court properly invoked the “going and
coming” rule, also called the dual-purpose doctrine, which the district court ex-
plained basically as follows (relying on Durr’s Dependents v. Schlumberger Oil
Well Surveying Corp., 86 So. 2d 507, 509 (Miss. 1956) (citing 1 L ARSON’S W ORK-
MEN’S   C OMPENSATION L AW § 18.12, at 241)): If the work assignment made the
travel necessary, the worker is in the scope of employment, but if the trip would
have occurred anyway, the travel is personal and not in the scope of employ-
ment. The district court concluded that “[t]he fact that Hill finished her normal
workday and was heading home provides an arguable basis for the application
of the dual purpose test.” So, there was no bad faith in denying the claim.
        We have reviewed the briefs, pertinent portions of the record, and the ap-
plicable law and have heard the arguments of counsel. Because there is no er-
ror, the summary judgment is AFFIRMED, essentially for the reasons given by
the district court.




                                         2